The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	Claim 1 is objected to on line 11 because of the language “stored the storage”.  Perhaps the claim should be amended to be:  “stored in the storage”.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,880,651.  Although the claims at issue are not identical, they are not patentably distinct from each other because:  as noted by the Federal Circuit in Eli Lilly v. Barr, “[a] a patentable distinction does not lie where a later claim is anticipated by an earlier one”  (see also In re Berg and In re Goodman which established that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (EP-0866638).
	Regarding claim 1, Watanabe discloses a signal processing device (see figures 4, 5, 7, and 9, for example), comprising:  a switching receptor 104 that receives an instruction for switching an output destination of a signal to (i) a first output destination including a first one or more speakers (e.g., Mode Selection 1st, 2ch, Switches S11 & S12 are ON; See figure 5); (ii) a second output destination including a second one or more speakers different from the first one or more speakers (e.g., Mode Selection 2nd, 2ch, Switches S1 & S6 are ON; See figure 7), or (iii) a third output destination including a first plurality of speakers including both the first one or more speakers and the second one or more speakers (e.g., Mode Selection 1st + 2nd, 2ch, Switches S1, S6, S11, & S12 are ON; See figure 9); a storage 103 that stores an optimal setting in association with each of the first output destination, the second output destination, and the third output destination (e.g., Table of figure 4 is stored in memory; see col. 6, lines 29-32, regarding “a RAM 103 functions as a working memory for storing various work data generating when the CPU 101 operates in accordance with the program”); and a signal processor 101 that both (i) reads out an optimal setting from among optimal settings stored in the storage 103 in association with the first output destination, the second output destination, and the third output destination and (ii) uses the read-out optimal setting to process a signal to be supplied to the speakers of the first output destination, the second output destination, or the third output destination according to the instructions for switching the output destination received by the switching receptor 104 (see col. 7, line 50, through col. 9, line 22).
	Regarding claim 2, the signal processing device further includes a plurality of output channels including a first output channel (e.g., 3L channel) connected to the first one or more speakers (e.g., st, 2nd, or 1st + 2nd), and figures 5, 7, and 9).
	Regarding claim 3, the first one or more speakers (e.g., speaker 9L) connected to the first output channel (e.g., 3L channel) are speakers for high pitched sounds, and the second one or more speakers (e.g., speaker 10R) connected to the second output channel (e.g., speaker 10R) are speakers for low pitched sounds.  Note:  each of the speakers 9L & 10R are speakers capable of outputting high pitched sounds and low pitched sounds as claimed.
	Regarding claim 4, once an optimal setting associated with the switching allowed to be received by the switching receptor 104 is obtained, the signal processor 101 processes the signal by using the same optimal setting stored in the storage 103 unless an instruction for changing the optimal setting is received.
	Regarding claim 5, the signal processing device further includes a selection receptor that receives a selection about whether or not to use the optimal setting in the signal processing, wherein, when the selection receptor receives the selection in which the optimal setting is not used (e.g., when using headphones), the signal processor processes the signal by using a default setting, e.g., OFF Mode Selection.  See figure 4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (see applicant’s arguments, page 5, last paragraph).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
January 26, 2022